Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Nicola Pike, D.P.M.,
Petitioner,
v.
Centers for Medicare and Medicaid Services
Docket No. C-11-79
Decision No. CR2363

Date: April 27, 2011

DECISION

I deny the motion of the Centers for Medicare and Medicaid Services (CMS) to dismiss
the hearing request of Petitioner Nicola Pike, D.P.M. I decide this case based on
summary judgment and find that the effective date of Petitioner’s enrollment in the
Medicare program is August 3, 2009. Thus, pursuant to 42 C.F.R. § 424.521 (a),
Petitioner may retrospectively bill for services rendered to Medicare beneficiaries as of
July 4, 2009.

I. Background

This case arises from the October 21, 2010 reconsideration decision that affirmed the
initial determination of the Medicare contractor, Wisconsin Physician Service Insurance
Corporation (WPS), regarding Petitioner’s enrollment date in the Medicare program as a
supplier.' Petitioner is a podiatrist practicing in Sioux Center, lowa, who was active in
the Medicare program as an employee of a hospital-based practice from 2002 until 2008.

' Medicare defines “supplier” to mean “a physician or other practitioner, a facility, or
other entity (other than a provider of services) that furnishes items or services” under the
Medicare statute. Social Security Act (Act) § 1861(d), 42 U.S.C. § 1395x(d).
In September of 2008, Petitioner advised WPS of her decision to open her own private
practice. A WPS representative informed Petitioner that due to a change in her
employment status she needed to submit a new provider enrollment application (also
known as Form 8551). Hearing Request (HR) at 2; Petitioner’s Brief (P. Br.) at 3.

Following the approval of one of Petitioner’s subsequent enrollment applications, WPS
determined that Petitioner was eligible for enrollment in the Medicare program as a
supplier as of August 21, 2009 and could retrospectively submit claims for payment as of
July 22, 2009. Dissatisfied with the determination, Petitioner requested a reconsideration
decision seeking an earlier enrollment date. WPS responded with an unfavorable
decision in January 2010 prompting Petitioner to seek review of the unfavorable
determination before a hearing official. The appeal was received at the Civil Remedies
Division, docketed as C-10-537, assigned to Administrative Law Judge Keith Sickendick,
and subsequently reassigned to Board Member Leslie Sussan.”

Board Member Sussan held a hearing in August 2010 where Petitioner presented new
evidence which consisted of an enrollment application with a signature date of June 22,
2009 and a date of receipt stamp of August 3, 2009. According to Petitioner, the
application established that WPS received Petitioner’s application on a date earlier than
the August 21, 2009 date used to determine Petitioner’s enrollment eligibility. Board
Member Sussan issued an order remanding the decision to CMS for further review and to
provide Petitioner with a new effective enrollment date determination based on the new
evidence. P. Br. at 5-7; P. Exhibit (P. Ex.) 6.

CMS thereafter issued an unfavorable effective date determination, finding that WPS
properly established Petitioner’s Medicare enrollment effective date of August 21, 2009
with a corresponding retrospective billing date of July 22, 2009.° P. Ex. 7. Petitioner
now challenges that effective date redetermination. Petitioner’s October 28, 2010
hearing request was received at the Civil Remedies Division and assigned to me on
November 15, 2010 for hearing and decision. My pre-hearing order allowed the parties
to file their exchanges and arguments.

CMS has moved to dismiss, arguing that Medicare regulations do not allow a supplier
whose Medicare enrollment has been granted to appeal the effective date of their billing
privileges. In the alternative, CMS seeks summary judgment asserting that there are no
material issues in dispute regarding its effective date determination. Petitioner filed a
response opposing CMS’s motions, accompanied by a cross-motion for summary

> Pursuant to 42 C.F.R. § 498.44, a member of the Departmental Appeals Board may be
designated a hearing official under 42 C.F.R. Part 498.

> For clarity, I use “effective date” to refer to the effective date of enrollment in Medicare
and not the date on which retrospective billing begins.
judgment. With its motions, CMS submits six exhibits (CMS Exs. 1-6). With its
response and motion, Petitioner submits seven exhibits (P. Exs. 1-7).

II. Issues
The issues in this case are:

1. Whether Petitioner may challenge the effective date of her approved Medicare
enrollment and billing privileges; and if so,

2. Whether WPS and CMS correctly determined that effective date.
Ill. Analysis

My findings of fact and conclusions of law are set forth in italics and bold in the
discussion caption of the decision.

I. Petitioner may challenge the effective date of her Medicare enrollment and
billing privileges.

CMS claims that the regulations that govern a supplier’s enrollment in Medicare, at

42 C.F.R. Part 424, do not allow for a hearing to challenge its effective date of
enrollment. According to CMS, these regulations allow only a challenge to a denial of
enrollment or a revocation of enrollment and not to a determination as to the effective
date of enrollment. Therefore, CMS argues that I do not have jurisdiction to hear and
decide Petitioner’s appeal. CMS Br. at 11-16.

I find the effective date of a Medicare supplier approval is in fact an initial determination
reviewable in this forum. Medicare regulations define an appealable “initial
determination,” to include “[t]he effective date of a Medicare provider agreement or
supplier approval.” 42 C.F.R. §§ 498.3(b)(15), 498.5(d). The regulatory language is
unambiguous. The Board has similarly interpreted this regulation to allow a supplier the
right to challenge the effective date of its enrollment. Victor Alvarez, M.D., DAB 2325,
at 15 (2010) (although there are no appeal rights for a rejected enrollment application, a
provider or supplier may appeal an assigned effective date after CMS has made an
effective date determination).

Accordingly, I find that I have the authority to review the effective date of Petitioner’s
enrollment application and decline to dismiss this case.
2, Summary judgment is appropriate in this case.

Both parties have moved for summary judgment. The Departmental Appeals Board
(Board) stated the standard for summary judgment as follows:

Summary judgment is appropriate when the record shows that there is no
genuine issue as to any material fact, and the moving party is entitled to
judgment as a matter of law. . . . The party moving for summary judgment
bears the initial burden of showing that there are no genuine issues of
material fact for trial and that it is entitled to judgment as a matter of

law. ... To defeat an adequately supported summary judgment motion, the
non-moving party may not rely on the denials in its pleadings or briefs, but
must furnish evidence of a dispute concerning a material fact — a fact that, if
proven, would affect the outcome of the case under governing law. . . . In
determining whether there are genuine issues of material fact for trial, the
reviewer must view the evidence in the light most favorable to the non-
moving party, drawing all reasonable inferences in that party’s favor.

Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The role of an ALJ in deciding a summary judgment motion differs from the ALJ’s role
in resolving a case after a hearing. The ALJ should not assess credibility or evaluate the
weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc., DAB No. 2291, at
4-5 (2009).

The parties do dispute whether the enrollment application WPS received from Petitioner
on August 3, 2009, and then returned to Petitioner, contained an original signature or a
stamped or copied signature. According to CMS, the application contained a stamped or
copied signature, and therefore WPS returned an invalid application to Petitioner.
Petitioner argues that the application contained an original signature and therefore should
not have been returned. But even if I infer that the application contained a stamped or
copied signature, and this disputed fact is then resolved in CMS’s favor, Petitioner still
prevails as a matter of law as discussed in the next section of this decision. Therefore,
although the parties argue this factual dispute, I do not find it material to the outcome in
this case, and I find summary judgment is appropriate.

3. WPS should have based Petitioner’s effective date of Medicare enrollment
and billing privileges on the receipt date of her August 3, 2009 application.

The enrollment requirements for suppliers are outlined at 42 U.S.C. § 1395ce(j)(1)(A)
and 42 C.F.R. Part 424. The determination of the effective date of Medicare enrollment
is governed by 42 C.F.R. § 424.520, which provides, in part, that the effective date of
enrollment for suppliers such as Petitioner is “the /ater of the date of filing of a Medicare
enrollment application that was subsequently approved by a Medicare contractor or the
date an enrolled physician . . . first began furnishing services at a new practice location.”
42 C.F.R. § 424.520(d) (emphasis added).* Therefore, the effective date of Medicare
enrollment depends on the date the contractor first received an approvable application.
This is consistent with the preamble to the final rule and the plain language of the
regulation. 73 Fed. Reg. 69,769 (Nov. 19, 2008); 42 C.F.R. § 424.520(d) (emphasis
added).

Petitioner claims to have submitted enrollment applications in December 2008, May
2009, and on June 22, 2009. P. Br. at 4-5. As for the December 2008 application,
Petitioner claims that she downloaded the application form directly from the CMS
website and submitted the complete application to WPS. Petitioner states that WPS
returned the application because it was not the correct form. Petitioner has come forward
with no evidence showing WPS received the December 2008 application and returned it
to her. Petitioner states that she is unable to find a copy of the December 2008
application she submitted. HR at 2; P. Br. at 5. I cannot provide Petitioner with any
relief related to the December 2008 application. Petitioner has provided no evidence of
specific facts establishing the December 2008 receipt by WPS, and therefore I cannot
consider that application in determining an earlier effective date of enrollment. Petitioner
also claims to have submitted an application in May 2009. However, Petitioner has not
provided any proof of receipt by WPS for its submission, and therefore I may not
consider that application in determining an earlier enrollment date for Petitioner.

Petitioner, however, has presented evidence that she submitted a signed Medicare
enrollment application that WPS received on August 3, 2009. P. Ex. 5; P. Ex. 4, at 2.
This enrollment application, which Petitioner first proffered at the August 2010 hearing,
is identified as P. Ex. 5 and shows three signature dates of June 22, 2009 along with
Petitioner’s signature. P. Ex. 5, at 1, 5, 23. CMS also presents a copy of this application
as CMS Ex. 3, which shows a signature date of June 22, 2009 on two pages along with
Petitioner’s signature. CMS Ex. 3, at 2, 22.

CMS does not dispute that Petitioner submitted the June 22, 2009 enrollment application
and that WPS received it on August 3, 2011. P. Ex. 5; CMS Ex. 3; CMS Ex. 4, at 1;
CMS Ex. 6. CMS submits the declaration of Kelly Hartung, a Contract Coordination
Manager at WPS, who explains WPS’s procedures for processing enrollment
applications. Ms. Hartung acknowledges that WPS received an application from
Petitioner on August 3, 2009, but it was returned to Petitioner because of a “copied
signature.” CMS Ex. 6; CMS Ex. 4.

* A supplier may then also retrospectively bill for up to 30 days prior to the date of filing
of the approved Medicare enrollment application. 42 C.F.R. § 424.521 (a)(1).
6

Petitioner’s office manager, Susan Sancenito, confirms the return of the June 22, 2009
non-processed application, and she states that she then submitted to WPS another
application with the same information. P. Ex. 4, at 2. Ms. Hartung confirms that WPS
received a subsequent application on August 21, 2009, which WPS accepted after it
received corrections and updates from Petitioner. CMS Ex. 6, at 2. The October 21,
2010 unfavorable redetermination decision from Alisha Banks, Health Insurance
Specialist, Division of Provider & Supplier Enrollment at CMS, also acknowledges WPS
having received an application from Petitioner on August 3, 2009 and that WPS returned
the application because the signature was determined to be stamped or copied. Ms.
Banks further notes that the returned application was an “invalid application” and could
not be used to determine Petitioner’s effective date. P. Ex. 7, at 2.

A Medicare contractor, upon receipt of an application that has missing information or
supporting documentation, will request the information or documentation from the
supplier and allow the supplier at least 30 days to respond with the missing information
in order to cure any deficiencies in the application. 42 C.F.R. § 424.525. The Board
addressed this rule in a recent decision, Tri-Valley Family Medicine, Inc., DAB No. 2358
(2010). The petitioner in that case was a physician whose initial and subsequent
enrollment applications were returned by the contractor. The Medicare contractor
claimed that it returned both applications because Petitioner failed to sign the certification
statement section. In addressing petitioner’s challenge on appeal, the Board found that
the Medicare contractor should not have returned the applications to petitioner, but rather,
it should have afforded him the opportunity to cure the application deficiency. The
Board stated:

Nothing in the regulations or their preamble specifically addressed what
process would be followed if an application was not signed in all places
where a signature was required. But the only two process options the
regulation established were that the contractor could either treat the missing
signature like any other missing information and request it within the
regulatory deadline or treat the failure as noncompliance and deny the
application, after giving the provider or supplier an opportunity to submit a
corrective action plan, and then affording a right to appeal. Under either
option, the regulations clearly provided applicants with an opportunity to
cure any deficiencies in an application before any adverse action could be
taken.

Id. at 6, citing 71 Fed. Reg. at 20,754, 20,759 (April 21, 2006); 68 Fed. Reg. at 22,070
(April 25, 2003) (emphasis added).

The Board maintained that a Medicare contractor is required to give an applicant the
opportunity to cure any deficiencies or to provide any documentation that may be missing
before the enrollment application can be rejected. The Board stated that the preamble to
the final rule specifically states that “[r]ejection would not occur if the provider or
supplier is actively communicating with us to resolve any issues regardless of any
timeframes.” Id. at 4, see 71 Fed. Reg. at 20,759.

Applying the Board’s analysis to the case before me, I find WPS should have either
treated the question as to whether Petitioner’s signature was stamped or copied like any
missing information and requested verification from Petitioner within the regulatory
deadline; or WPS should have treated the failure as noncompliance and denied the
application, but only after allowing Petitioner an opportunity to submit a corrective action
plan. Under either option, the regulations provided Petitioner with an opportunity to cure
any signature deficiencies in her June 22, 2009 application within 30 calendar days,
before WPS could reject the application. 42 C.F.R. § 424.525.

CMS maintains that when WPS closed the application and returned it to Petitioner, WPS
deemed it “an invalid application,” and therefore it was not used in determining
Petitioner’s effective date. P. Ex. 7, at2. Then on August 21, 2009, after WPS received
an additional application from Petitioner with the required signature, WPS asked
Petitioner for more information which Petitioner promptly supplied. CMS Exs. 1, 28, 40,
43, 46-49, 90-101. WPS approved and subsequently processed that application with an
enrollment effective date of August 21, 2009 and a retrospective billing date of July 22,
2009.

However, CMS has provided no reason for the application WPS received on August 3,
2009 to have been returned to Petitioner but for the determination of a copied or stamped
signature. There is no dispute that Petitioner was actively working with WPS to resolve
any outstanding issues with her application. I find that WPS received an application from
Petitioner on August 3, 2009 that could have been subsequently approved had WPS
afforded Petitioner the 30-day opportunity to cure any deficiencies with the application.

Accordingly, I conclude that Petitioner is entitled to an effective enrollment date of
August 3, 2009, which is the date WPS received an enrollment application from
Petitioner that could have been processed to approval had it not been returned for a
signature deficiency. I further conclude that Petitioner is entitled to receive payment for
covered Medicare services retrospectively to July 4, 2009, which is 30 days prior to its
August 3, 2009 effective date of enrollment. 42 C.F.R. § 424.521(a)(1).

IV. Conclusion

For the reasons explained above, I conclude based on the undisputed facts and as a matter
of law that WPS did receive an application from Petitioner on August 3, 2009 which
properly started the Medicare enrollment application process. I further conclude that the
application should have been processed to approval by the Medicare contractor WPS.
Thus, I order CMS to provide Petitioner with a new effective date of enrollment in the
Medicare program of August 3, 2009 and a retrospective billing date of July 4, 2009.

/s/
Joseph Grow
Administrative Law Judge

